Filed 11/6/20 In re C.B. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re C.B. et al., Persons Coming
 Under the Juvenile Court Law.
                                                                 D077667
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. Nos. SJ13338BCD)

           Plaintiff and Respondent,

           v.

 O.U.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
         Rosemary Bishop, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Thomas E. Montgomery, County Counsel, Caitlin R. Rae, Chief Deputy
County Counsel, and Tahra Broderson, Deputy County Counsel for Plaintiff
and Respondent.
      O.U. (Mother) appeals from juvenile court orders declaring her
children, C.B. (age 8), S.B. (age 6), and N.B. (age 5) (collectively, children),

dependents and removing them from her custody. (Welf. & Inst. Code,1
§ 300, subd. (b)(1).) Mother, who described herself as a “recovering addict,”
contends the orders are not supported by substantial evidence because by the
time of the jurisdictional hearing she had completed inpatient substance
abuse treatment and had six months of sobriety. Mother also challenges the
order removing the children from the maternal grandmother (Grandmother),
with whom the children were living, asserting that Grandmother was
entitled to statutory rights of a guardian.
      We affirm the jurisdiction and disposition orders. Like the juvenile
court, we commend Mother for her progress toward overcoming her
methamphetamine addiction. However, given Mother’s longstanding drug
use and nascent sobriety, the juvenile court reasonably determined that her
recovery remained tenuous. We also reject Mother’s contention that the court
should have afforded Grandmother the statutory rights of a legal guardian.
      Mother also contends that even if Grandmother is not a guardian, the
matter should be remanded to the juvenile court so it may exercise its
discretion to order services be provided to Grandmother. However, as
explained in part IV, the juvenile court’s order already requires the Agency to
provide such services if a requisite to placing the children with her.
Accordingly, we affirm the jurisdiction and disposition orders.




1     Undesignated statutory references are to the Welfare and Institutions
Code.

                                         2
              FACTUAL AND PROCEDURAL BACKGROUND
A. The 2017 Dependency
      Mother and Father married each other in 2008 and are separated. In
January 2017, the San Diego County Health and Human Services Agency
(Agency) filed a dependency petition for the children based on allegations of
physical abuse and substance abuse by Mother and her boyfriend, Tommy A.
The juvenile court terminated jurisdiction in May 2017 and placed the
children with their father (Father), “to protect the children from further
abuse from Mother’s home.” However, after the case was terminated, Father
returned the children to Grandmother and Mother’s custody.
B. The 2019 Family Court Custody Order
      For reasons unexplained in the record, in 2019 Father initiated family
court proceedings naming Mother as respondent and Grandmother as

“additional third party.”2 In April 2019, the family court ordered that (1)
Father and Grandmother share legal custody of the children; (2) Mother,
Father, and Grandmother have access to the children’s medical and school
records and authority to obtain emergency health care services for the
children; (3) Grandmother have physical custody of the children weekdays,
Father on weekends; and (4) Mother’s contact with the children would be
supervised “at all times” by Grandmother or “another trusted relative.” The
family court also ordered no contact between Tommy A. and the children.
C. Bruises on N.B.’s Arm
      On August 7, 2019, the Agency received a report from N.B.’s school
that the child had a large patterned bruise on her upper arm. When a


2     Without citing the record, the Agency asserts that Father commenced
the family court proceeding “to formalize” the custody arrangements he and
Grandmother had established after the 2017 dependency case.

                                       3
teacher asked N.B. about the mark, N.B. nervously stated, “It’s paint.”
However, the school nurse was unable to remove the marks because they
were not paint, but bruises. N.B. told the social worker that Grandmother
disciplines by hitting with a shoe, and that Grandmother also hits C.B. and
S.B. A physician examined N.B. and concluded the bruises are “definite
evidence of physical abuse.”
      Grandmother insisted that the marks were paint, denied using physical
discipline, and characterized the Agency’s involvement as “nonsense.” She
admitted allowing Mother to have unsupervised visits with the children, in
violation of the family court order. Grandmother also acknowledged that
Mother had an untreated methamphetamine addiction and a continuing
relationship with Tommy A., who had previously physically abused C.B.
      The social worker found marijuana, hash oil, methamphetamine pipes,
and marijuana vape pens among the children’s belongings at Grandmother’s
home. Grandmother denied knowing anything about these drugs. However,
her 86-year-old husband told the social worker that he believed the
marijuana was oregano and the drug paraphernalia was “art supplies.” He
told the social worker that Mother stayed at their home twice a week and is
using drugs.
      In an interview with the social worker, Father was belligerent and
denied that any physical abuse had occurred. He claimed that Grandmother
had “guardianship” of the children. Later, he told the social worker that
Mother smokes methamphetamine and has been in and out of treatment
since 2017.
D. Dependency Petitions
      On August 12, 2019, the Agency filed a dependency petition under
section 300, subdivision (b) for each of the children. Each petition alleges


                                       4
that while in Grandmother’s care, N.B. sustained “patterned bruises” for
which Grandmother “has no plausible explanation” and N.B. reported that
Grandmother disciplines by hitting the children with a shoe. The petitions
further allege that “a glass pipe, vape pens, dispensers, a bag of marijuana,
and two containers of hash oil” were present in the children’s bedroom,
“among the minors’ toys . . . .” The petitions additionally allege that in 2017
“the children were removed from their mother due to the mother’s boyfriend
hitting [C.B.] in the face with a sandal and due to the mother’s
methamphetamine use, and [Grandmother] has allowed the mother
unrestricted access to the children in violation of a previous court order . . . .”
E. Detention Hearing/Grandmother’s Status
      At the August 14, 2019 detention hearing, the court appointed counsel
for Grandmother, referring to her as “the guardian.” The Agency’s lawyer
objected, stating, “We know that she is custodial, but don’t believe that she is
an actual legal guardian.” Nevertheless, the court ordered the petition
amended to add Grandmother as a party. The juvenile court also ordered the
children detained in foster care.
      At a hearing several weeks later, County counsel informed the court
that Grandmother is “not the legal guardian. She was a custodian for the
children pursuant to family court orders.” However, because the family court
had “essentially treated [Grandmother] as a parent,” the juvenile court
maintained it was appropriate to add Grandmother to the petitions. The
Agency provided Grandmother with voluntary referrals, and Grandmother
sought de facto parent status.
F. Mother’s Untreated Drug Use
      On August 27, 2019, Mother tested positive for methamphetamine and
THC. About a week later, the Agency reported that Mother was homeless.


                                         5
        Mother, now 32 years old, had been smoking marijuana since age 18
and methamphetamine since age 29. She admitted that the drugs and
paraphernalia found at Grandmother’s home were hers. Mother stated that
her only periods of sobriety had been during her pregnancies. She wanted
the children returned to Grandmother, tearfully saying, “That’s their mom.”
G. Grandmother’s Failure to Protect
        In a September 2019 report, the Agency noted that Grandmother
continued to deny using physical discipline and denied causing N.B.’s bruises.
Grandmother acknowledged that Tommy A. had close contact with Mother.
She also admitted that the children were left unsupervised in her home with
Mother for several days, and that she allowed Mother to be unsupervised
with children at a nearby park. Grandmother stated she never thought about
the possibility that Tommy A. could be at the park or her home while she was
away.
H. Children’s Bond with Grandmother
        At the August 2019 detention hearing, counsel told the court that the
children wished to be returned to Grandmother “as soon as possible.” The
following month, the social worker reported that the children miss
Grandmother and want to return to her care. Grandmother had shown
remorse, was asking for placement, and the social worker stated that the
children have a “very strong bond” with her.
I. Mother’s Drug Treatment
        In November 2019, Mother entered an inpatient substance abuse
treatment facility in Tijuana. About a month later, while waiting for an
opening in a San Diego County inpatient facility, Mother enrolled in an
outpatient treatment program and was living with Grandmother.




                                        6
      On December 30, 2019, Mother tested positive for methamphetamine
and entered an inpatient facility. While there, in January and February
2020, Mother had 10 random drug tests, all with negative results.
      By April 2020, Mother had completed 90 days of treatment and an
18-hour parenting class. She transitioned to a sober living facility on April
27.
      In June 2020, the Agency reported that Mother was doing well in
treatment, was participating in a 12-step program, and had obtained part-
time employment. The Agency concluded, “Mother has made great
progress . . . [,] has immersed herself in her services, and has made
significant strides to live a clean and sober lifestyle.”
J. Father’s Relapse
      Meanwhile, Father lost his job, was involved in domestic violence with
his ex-girlfriend, and was arrested for possessing methamphetamine and
“cruelty to a child in an incident where he was in a hotel room with two
others and their two-year old child.” Father refused to participate in
reunification services unless court ordered, called the social worker a “fucking
bitch,” and failed to appear at the jurisdictional and dispositional hearing.
K. Jurisdiction and Disposition Hearing
      At the June 25, 2020 jurisdiction and disposition hearing, the court
received the Agency’s reports in evidence. By stipulation, Mother testified
that she has successfully completed inpatient treatment and is employed at a
retail store. Mother is currently in an outpatient program and residing in
sober living housing.
      By stipulation, Grandmother testified that she has voluntarily
completed seven of eight parenting classes.




                                         7
      The juvenile court found that the allegations in each petition were true.
Although commending Mother on her substance abuse treatment, the court
found it would be detrimental to place the children with her (or with Father)
due to “multiple untreated protective issues.” The court placed the children
in foster care. If the children could not ultimately be reunified with Mother,
then they would be placed with Grandmother.
      The court granted Grandmother’s application for de facto parent status,
but struck Grandmother from the petitions because she is not a legal
guardian.
                                  DISCUSSION
                                         I.
   THE COURT’S JURISDICTIONAL FINDINGS ARE SUPPORTED BY
                   SUBSTANTIAL EVIDENCE

A. Dependency Jurisdiction
      Section 300, subdivision (b)(1) authorizes a juvenile court to exercise
dependency jurisdiction where the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, as
a result of the failure or inability of his or her parent . . . to adequately
supervise or protect the child.” The Agency must show by a preponderance of
the evidence: “(1) neglectful conduct, failure, or inability by the parent; (2)
causation; and (3) serious physical harm or illness or a substantial risk of
serious physical harm or illness.” (In re L.W. (2019) 32 Cal.App.5th 840, 848;
§ 355, subd. (a).) The third element requires a showing that at the time of
the jurisdictional hearing the child is at substantial risk of serious physical
harm in the future. (In re Jesus M. (2015) 235 Cal.App.4th 104, 111.)




                                         8
B. The Standard of Review
      In reviewing the court’s findings for substantial evidence, we “view the
record in the light most favorable to the juvenile court's determinations,
drawing all reasonable inferences from the evidence to support the juvenile
court's findings and orders. Issues of fact and credibility are the province of
the juvenile court and we neither reweigh the evidence nor exercise our
independent judgment.” (In re Joaquin C. (2017) 15 Cal.App.5th 537, 560.)
“The appellant has the burden of showing there is no evidence of a
sufficiently substantial nature to support the findings or order.” (In re T.V.
(2013) 217 Cal.App.4th 126, 133.)
C. The Jurisdictional Findings Are Supported by Substantial Evidence
      Mother contends the court’s jurisdictional findings are not supported by
substantial evidence because “at the time of the jurisdiction hearing the
minors were not in substantial danger of serious physical harm.” Mother
asserts that even if there had been substantial risk of harm in early 2019, by
the time of the jurisdictional hearing in June 2020, there was no risk because
Mother “had completed inpatient substance abuse treatment and a parenting
program and was in a recovery residence, in ongoing outpatient treatment,
and continued to test negative for substances.” Mother further contends that
Grandmother had substantially completed parenting class, further reducing
any risk of harm. Mother concludes there is “no basis for finding the minors
are currently at risk in their original home, with [Grandmother].”
      Substantial evidence supports the court’s jurisdictional findings.
Under section 300, subdivision (b)(1), the court need not wait until a child is
seriously abused or injured to assume jurisdiction and take the steps
necessary to protect the child. This statute requires a “ ‘substantial risk’ ”
that the child will be neglected. (In re E.E. (2020) 49 Cal.App.5th 195, 212


                                        9
(E.E.).) Moreover, “a home environment free from the negative effects of
substance abuse is a necessary condition for the safety, protection and
physical and emotional well-being of the child.” (§ 300.2.)
      Mother had made progress towards overcoming her methamphetamine
addiction. However, Mother has a three-year history of methamphetamine
abuse and tested positive for methamphetamine within the last 10 months.
Additionally, despite being in an inpatient drug treatment facility in
September 2019, Mother relapsed in December 2019, testing positive for
methamphetamine.
      At the time of the jurisdictional hearing, Mother had six months of
sobriety. Like the juvenile court, we commend and respect that achievement.
However, Mother’s sobriety occurred in the highly structured setting of a
residential treatment program and subsequent sober living environment.
The unfortunate reality of drug addiction is that relapse is common, and it is
indisputable that Mother remains in the early stages of recovery.
      Recognizing that long term drug addiction cannot be resolved in a
matter of months, courts have held that the threat of relapse is sufficient to
find a substantial risk of harm, even after lengthy periods of sobriety. (In re
J.C. (2014) 233 Cal.App.4th 1, 6-7 [seven months of sobriety were insufficient
to show the parent was not at risk of relapsing]; In re Cliffton B. (2000) 81
Cal.App.4th 415, 424 [200 days of sobriety not enough to assure no relapse];
In re Kimberly F. (1997) 56 Cal.App.4th 519, 531, fn. 9 [“It is the nature of
addiction that one must be ‘clean’ for a much longer period than 120 days to
show real reform”].)
      Mother’s three-year history of methamphetamine abuse, compared to a
relatively short period of sobriety, shows the risk of relapse remains and the
danger to the children is not over. It is reasonable to conclude that a parent's


                                       10
long-term struggle with substance abuse cannot be ameliorated within a few
months, no matter how earnest a parent's intentions. Given the lengthy
history and severity of Mother's drug abuse, the juvenile court could
reasonably find that her ability to maintain sobriety within the confines of a
strictly supervised (but relatively short) residential treatment program was
insufficient to demonstrate the same ability to maintain an unsupervised
drug-free life on a long term basis. Accordingly, substantial evidence

supports the juvenile court’s jurisdictional findings.3
                                       II.
        THE COURT’S DETRIMENT FINDING IS SUPPORTED BY
                    SUBSTANTIAL EVIDENCE

A. Legal Principles and the Standard of Review
      “ ‘ “A dependency proceeding under section 300 is essentially a
bifurcated proceeding.” ’ ” (E.E., supra, 49 Cal.App.5th at p. 205.) Where, as
here, the court exercises jurisdiction over the minor, it must decide the
appropriate disposition. “Generally, the court chooses between [1] allowing
the child to remain in the home with protective services in place[;] and [2]
removing the child from the home while the parent engages in services to
facilitate reunification.” (Ibid.)


3      In asserting that the jurisdictional findings are unsupported, Mother
relies on In re Kaylee H. (2012) 205 Cal.App.4th 92. However, in that case,
the drug-addicted parents arranged for a relative to become a legal guardian,
and the probate court had granted the relative temporary guardianship. (Id.
at p. 97.) The juvenile court subsequently dismissed the guardianship
proceeding and removed the child from parental custody. (Id. at pp. 97-100.)
This court reversed the juvenile court’s orders, finding the court had abused
its discretion in not considering whether the guardianship adequately
protected the child’s safety and well-being. (Id. at pp. 105-110.) Kaylee H. is
distinguishable because Grandmother is not a guardian.

                                       11
      After declaring a child a dependent and removing the child from his or
her custodian, the court must determine whether a noncustodial parent
wants custody. (§ 361.2, subd. (a).) The court must place that child with the
noncustodial parent unless it finds by clear and convincing evidence that
such a placement would be detrimental to the child's safety, protection, or
physical or emotional well-being. (§ 361.2, subd. (a); In re Marquis D. (1995)

38 Cal.App.4th 1813, 1829.)4
      We review a removal order for substantial evidence. (In re R.T. (2017)
3 Cal.5th 622, 633.) However, because the juvenile court’s findings must be
based on clear and convincing evidence, “the question before the appellate
court is whether the record as a whole contains substantial evidence from
which a reasonable fact finder could have found it highly probable that the
fact was true. In conducting [this] review, [we] must view the record in the
light most favorable to the prevailing party below and give appropriate
deference to how the trier of fact may have evaluated the credibility of
witnesses, resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1011-1012.)




4     Section 361.2, subdivision (a) provides in part: “(a) If a court orders
removal of a child pursuant to Section 361, the court shall first determine
whether there is a parent of the child, with whom the child was not residing
at the time that the events or conditions arose that brought the child within
the provisions of Section 300, who desires to assume custody of the child. If
that parent requests custody, the court shall place the child with the parent
unless it finds that placement with that parent would be detrimental to the
safety, protection, or physical or emotional well-being of the child.”

                                      12
B. The Disposition Order is Supported by Substantial Evidence
      Essentially repeating her challenge to the jurisdictional findings,
Mother contends “there is no current detriment to the minors if returned
home” because she is “no longer with the boyfriend [Tommy A.], has
undergone extensive services, has had almost six months of sobriety and is
already having unsupervised visits.” (Italics in original.)
      However, on admission to inpatient treatment in December 2019,
Mother was diagnosed with “[s]evere methamphetamine use” and “[s]evere
cannabis use” disorders. At the disposition hearing in June 2020, Mother
was new in recovery when compared to her 14-year history of substance
abuse that included daily use of marijuana to control her “mood swings” and
“aggressive tendencies.”
      Additionally, Mother was still involved with Tommy A., who in 2017 hit
five-year-old C.B. in the face with a sandal. Despite the family court order
prohibiting contact between the children and Tommy A., Mother allowed him
inside Grandmother’s home when the children were present. In late July
2019, police responded to Grandmother’s address on a report that Mother and
Tommy A. were having sex in public there. In September 2019, Tommy A.
drove Mother to her appointment with the social worker. Father attributed
Mother’s continuing methamphetamine abuse to Tommy A.’s influence.
      At the June 2020 disposition hearing, in stipulated testimony Mother
addressed her recent substance abuse treatment and employment.
Conspicuously absent in her testimony was any acknowledgment of the
danger posed to the children by Tommy A. and her past failure to protect
them from him. To the contrary, in conversations with the social worker,
Mother denied that Tommy A. physically abused C.B. despite the 2017
dependency case determination that he physically abused C.B.


                                       13
      In determining whether a child may be safely maintained in the
parent's physical custody, the court may consider the parent's past conduct if
there is reason to believe the conduct will continue. (In re S.O. (2002) 103
Cal.App.4th 453, 461.) Moreover, a parent’s lack of insight into, and denial of
dependency issues support a finding that the parent is not likely to modify
behavior without court supervision. (In re Esmeralda B. (1992) 11
Cal.App.4th 1036, 1044 [“denial is a factor often relevant to determining
whether persons are likely to modify their behavior in the future without
court supervision”].)
      Here, Mother’s comparatively short period of sobriety, her prior
exposure of children to Tommy A., and her denial of his 2017 physical abuse
of C.B. support the juvenile court’s determination by clear and convincing
evidence that “it would be detrimental to place with [Mother] due to the
multiple untreated protective factors that exist.”
                                      III.
     THE JUVENILE COURT CORRECTLY DETERMINED THAT
  GRANDMOTHER MAY NOT ASSERT THE RIGHTS OF A GUARDIAN

      Throughout the dependency statutes, the Legislature refers to
“parents” and “guardians.” (In re Carrie W. (2003) 110 Cal.App.4th 746, 758.)
“[T]he ‘guardians’ portion of ‘parents or guardians’ appears to refer to
situations where a child enters the jurisdiction of the dependency court with
a guardianship previously established in probate court” or family court.
(Ibid.)
      Pertinent here, under section 361, subdivision (c), the court shall not
remove a dependent child from the physical custody of his or her “parents” or
“guardian” with whom the child resides at the time the petition was initiated
unless the juvenile court finds clear and convincing evidence that there is or


                                       14
would be a substantial danger to the minor’s health, safety, protection, or
physical or emotional well-being. The court must also find that there are no
reasonable means by which the minor’s physical health can be protected
without removal from the minor’s “parent’s” or “guardian’s” physical custody.
      Similarly, under section 361.5, subdivision (a), and subject to
enumerated exceptions, “whenever a child is removed from a parent’s or
guardian’s custody,” the juvenile court shall order the social worker to
provide “child welfare services” to the mother, “statutorily presumed father”
or “guardians.”
      Initially there was some confusion about whether the family court
order had established Grandmother as the children’s guardian. Father
claimed that Grandmother had “guardianship”; however, the family court
order giving Grandmother shared custody of the children repeatedly refers to
her as a “third party” and not as a “guardian.”
      At the jurisdictional and dispositional hearing, the juvenile court
determined that Grandmother was not a legal guardian because she was not
so appointed by any court. Accordingly, because Grandmother was neither
parent nor guardian, the juvenile court found it unnecessary to make findings
under the above-referenced statutes and ordered Grandmother to be “stricken
from the petition.”
      On appeal, Mother contends that the family court order giving
Grandmother shared custody of the children effectively made her the
children’s legal guardian. From that premise, Mother contends the juvenile
court erroneously failed to make the requisite findings of detriment to

support removing the children from Grandmother’s custody.5


5     Grandmother did not appeal. Mother contends she has standing to
assert that the court erred in failing to accord Grandmother guardianship
                                      15
      Under the family court order, Grandmother and Father “share” legal
custody of the children, with each possessing “decision-making authority”
regarding the children’s health, education, and welfare. The family court also
ordered shared physical custody, with Grandmother having the children
weekdays, Father on weekends, and Mother for some holidays (supervised by
Grandmother).
      As a matter of law, Grandmother is not the children’s guardian. When
the court appoints a guardian, the parents’ authority “ceases.” (Fam. Code,

§ 7505, subd. (a).)6 The court may allow parent(s) visitation (Guardianship
of Martha M. (1988) 204 Cal.App.3d 909, 911), but the responsibility for
making decisions for the minor(s) is transferred to someone other than the
parent. (Guardianship of Stephen G. (1995) 40 Cal.App.4th 1418, 1425-
1426.)
      In this case, the family court order does not create a guardianship
because Father’s parental right to control and make decisions for the children
is not suspended; it is shared. Under the order, Grandmother shares
“decision-making” authority with Father. Moreover, the order also retains
both Father’s and Mother’s parental rights to the children’s medical and




rights because “if grandmother is treated as a guardian this will benefit
Mother and her children by increasing the chances the minors will be placed
with family and increasing Mother’s chance to reunify.” Because the
Agency’s brief does not challenge this statement, nor does the Agency contest
standing on any other basis, we assume without deciding that Mother has
standing to raise these issues.

6     Family Code section 7505, subdivision (a) provides: “The authority of a
parent ceases on any of the following: [¶] (a) The appointment, by a court, of
a guardian of the person of the child.”

                                      16
school records, as well as their right to obtain certain health care for the
children.
      The distinguishing characteristic of guardianship is that parental
rights are “completely suspended” for the duration of guardianship.
(Guardianship of Ann S. (2009) 45 Cal.4th 1110, 1124 (Ann S.).)
Grandmother is not a guardian because the parents’ rights have not been
completely suspended. Moreover, the family court order clearly indicates an
intention not to create a guardianship. In five separate places, the court
interlineated the standard form to refer to Grandmother not as guardian, but
rather as “3d party.”
      Mother asserts that Grandmother should be treated as the children’s
guardian because the family court order gave her “comprehensive rights and
duties” to care for the children. However, the dispositive issue is not what
rights Grandmother obtained under that order, but rather what rights the
parents retained.
      In a related argument, Mother contends that “as a practical matter,”
treating Grandmother as a legal guardian advances the purposes of
dependency laws. She notes that the children have lived with Grandmother
most of their lives and want to return to her. Although Mother does not
openly acknowledge this, the underlying premise of her argument is that
courts may recognize a de facto or informal guardianship based upon the
would-be guardian’s conduct and the children’s desires. However, the
California Supreme Court has foreclosed this argument, stating that
“California law does not recognize ‘informal’ guardianship.” (Ann S., supra,
45 Cal.4th at p. 1125, fn. 7.)




                                       17
                                         IV.

    THE JUVENILE COURT ORDERED THE AGENCY TO PROVIDE
   SERVICES TO GRANDMOTHER IF A REQUISITE TO PLACEMENT

A. Background
      In closing argument, the Agency asserted that Grandmother should be
“struck from the petition” and not provided family services because she is not
a guardian. In contrast, the children’s lawyer asked the court to provide
Grandmother with services, noting that Grandmother “was a primary
caregiver for these girls, and she would likely be a placement option with the
mother.” Elaborating, the children’s lawyer noted that ultimately the
children were likely to be placed in Grandmother’s home:
           “As to Maternal Grandmother, I’m in agreement with
           providing her with services . . . . If the mother continues
           with her sobriety and is able to reunify with the girls, it
           would likely be in the maternal grandmother’s house. So I
           believe that it would be in the minors’ best interest for the
           maternal grandmother to receive additional counseling to
           address what the Agency sees are deep-rooted issues of co-
           dependency with the mother.”

      Grandmother’s lawyer also asked the court to provide her with services,
stating:
           “The fact that she took care of the children, that the
           [family] court recognized her to provide their day-to-day
           needs in conjunction with the father . . . this court can still
           find she gets services . . . .”

           “[¶] . . . [¶]

           “I think, in this case, the court can also provide services to
           Maternal Grandmother . . . [because] this is not a
           traditional family. This is not going to be Mom, Dad, and
           kids, but Grandmother, Mother, and children. Mother


                                         18
         relies on Maternal Grandmother and Maternal
         Grandfather. It seems to be a good source if it can be fixed.

         “[¶] . . . [¶]

         “So if this court does make a true finding, Maternal
         Grandmother is requesting services. . . . She’s amendable
         [sic] to doing . . . services up to and including therapy.”

      Mother’s lawyer also supported Grandmother’s request for services,
noting the children’s desire to live with Grandmother:
         “The children have detailed in their conversations with the
         Agency and throughout the reports that they miss their
         grandmother, they ask to go home to her, and they’re
         bonded to her.”

Mother’s lawyer further asserted that “the best transition would be to
transition back into the maternal grandmother’s home . . . .”
      Recognizing the children’s bond with Grandmother, the court stated,
“So Plan B, if the children couldn’t be reunified with Mom, it would be with
[Grandmother].” Next, the court noted that Grandmother was in the

Resource Family Approval (RFA) process.7 The court ordered the Agency to
provide family services to Grandmother if required for RFA approval, stating:
         “The court: And here’s—the situation I want to avoid is
         this: [Grandmother] is asking for services. The Agency is
         telling her she’s not entitled to them. I don’t want to end
         up in a situation where her home has been approved for
         RFA, but for the fact that she hasn’t participated in
         services that the Agency wouldn’t give her. So if the
         Agency is going to expect her to complete certain services in



7     The California Department of Social Services describes RFA as “a new
family-friendly and child-centered caregiver approval process . . . .”
(https://www.cdss.ca.gov/inforesources/resource-family-approval-program).

                                       19
         order to approve her home, then the Agency needs to make
         the referrals to those services.” (Italics added.)

      In response, the Agency’s lawyer stated, “Understood, Your Honor.”
B. Mother’s Contention
      Mother contends that even if Grandmother is not a guardian, the
juvenile court still had discretion to and should have “ordered reunification
services” under its “inherent powers to support the best interests of the
minors.” Mother asserts that the court “apparently assumed it did not have
this authority, as it deferred to the Agency’s denial of services.” Mother is
concerned that “if the Agency decides [Grandmother] needs services to get
placement, and the Agency will not provide them, then the minors will
continue to languish in foster care and may lose the chance to reunify with
Mother or [Grandmother].” Mother contends that the court’s failure to
exercise its discretion to provide services to Grandmother is itself an abuse of
discretion requiring remand.
C. Analysis
      We disagree with Mother’s interpretation of the court’s order. The
plain language shows that the juvenile court has already exercised discretion
and has granted the relief Mother seeks. At the hearing, the court ordered
the Agency to provide Grandmother with referrals to services that were
required “in order to approve her home.” The minute order incorporates by
reference this part of the transcript, stating:
         “The court discusses the RFA process for maternal
         grandmother and states that maternal grandmother should
         continue to be evaluated; more fully set forth on the
         record.”

      Mother’s concern that “if the Agency decides [Grandmother] needs
services to get placement . . . the Agency will not provide them” is unfounded

                                        20
because the juvenile court has already ordered the Agency to provide such
services, to which the Agency acquiesced by its attorney’s responding,
“Understood, Your Honor.”
      On appeal, however, the Agency has changed its position and opposes
providing any services to Grandmother. Entirely apart from forfeiture that
would ordinarily result from the Agency’s consent to the order in the juvenile
court, the Agency’s argument also fails because it is based on three factual
errors.
      First, the Agency mischaracterizes the court’s order by claiming that
the court merely made “comments” that services should be provided to
Grandmother. The court did not make mere “comments”—it made an order,
stating that the Agency “needs to make referrals . . . .”
      Second, the Agency contends that Mother has forfeited the issue by not
raising the point in the juvenile court. However, Mother’s lawyer urged the
juvenile court to provide Grandmother with services, stating, “we would
support . . . the request for family reunification or family maintenance
services on [Grandmother’s] behalf.”
      Third, the Agency contends that the juvenile court concluded that it
lacked authority to order services for Grandmother and “did not err in
declining to order reunification services.” However, the Agency misstates the
record. The court clearly ordered services, stating, “if the Agency is going to
expect [Grandmother] to complete certain services in order to approve her
home, then the Agency needs to make the referrals to those services.”




                                       21
                               DISPOSITION
    The orders are affirmed.


                                             McCONNELL, P. J.

WE CONCUR:



O'ROURKE, J.



GUERRERO, J.




                                   22